                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 CHRISTOPHER ALAN JACKSON                                          CIVIL ACTION

 VERSUS                                                            NO. 19-00058

 TRACY DEVALIER FLIMYN                                             SECTION M(1)


                                        JUDGMENT

       The Court having approved the Report and Recommendation of the United States

Magistrate Judge and having adopted it as its opinion herein; accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff’s complaint seeking

relief pursuant to 42 U.S.C. § 1983 is DISMISSED WITH PREJUDICE as frivolous, for failing

to state a claim on which relief may be granted, and/or for seeking monetary relief from a defendant

who is immune from such relief.

       New Orleans, Louisiana, this 13th day of March, 2019.




                                              __________________________________________
                                              BARRY W. ASHE
                                              UNITED STATES DISTRICT JUDGE
